DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show “wherein the duct comprises a plurality of barrels positioned downstream of the air distribution inlet and the temperature sensor, within which the primary air mixes with the secondary air, and plurality of nozzles disposed within the duct, coupled to the air distribution inlet, positioned between the air distribution inlet and the plurality of barrels, and configured to accelerate the primary air before the primary air enters the plurality of barrels”.
The closest prior art of record FAGUNDES et al. teach temperature sensing device comprising: an air distribution inlet through which primary air is blown into via an environmental control system; a cabin air inlet through which secondary air enters from a passenger area of a fuselage, wherein the cabin air inlet is coupled to the air distribution inlet through a duct and the secondary air is passively drawn into the cabin air inlet and to the duct due to a pressure difference present in the duct; and a temperature sensor coupled to the duct and positioned downstream of the cabin air inlet along an airflow path of the secondary air so as to be exposed to the secondary air drawn in through the cabin air inlet and flowing through the duct , however the configuration is different and patentably distinct from the “a plurality of barrels positioned downstream of the air distribution inlet and the temperature sensor, within which the primary air mixes with the secondary air, and plurality of nozzles disposed within the duct, coupled to the air distribution inlet, positioned between the air distribution inlet and the plurality of barrels, and configured to accelerate the primary air before the primary air enters the plurality of barrels”.
The prior art fails to neither anticipate nor render obvious the applicants’ invention.  Thus the applicants’ invention is novel and non-obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20060228558 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/Examiner, Art Unit 3763